          Case 18-40698            Doc 80       Filed 12/11/19 Entered 12/12/19 00:46:09                         Desc Imaged
                                                Certificate of Notice Page 1 of 5
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 18-40698-cjp
Jeremiah T. Flynn, III                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-4                  User: admin                        Page 1 of 2                          Date Rcvd: Dec 09, 2019
                                      Form ID: 309aauto                  Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 11, 2019.
db              Jeremiah T. Flynn, III,    6 Reardon Street,    Worcester, MA 01606-2581
aty            +Tatyana P. Tabachnik,    Orlans PC,    PO Box 540540,   Waltham, MA 02454-0540
aty            +Tracy Kish,   Korde & Associates, P.C.,     900 Chelmsford Street,   Suite 3102,
                 Lowell, MA 01851-8102
aty            +William J. Amann,   Braucher & Amann, PLLC,     65 Market Street,   Manchester, NH 03101-1933
20215885       +City of Worcester,    City Hall,    455 Main Street Room 203,   Worcester, MA 01608-1870
20243424        City of Worcester,    Tax Collector,    455 Main St Rm 203,   Worcester, MA 01608-1870
20123981        Marinosci Law Group, P.C.,    275 W Natick Rd Ste 500,    Warwick, RI 02886-1161
20218580       +Selene Finance LP,    Robertson, Anschutz & Schneid, P.L.,    6409 Congress Avenue, Suite 100,
                 Boca Raton,, FL 33487-2853
20123983        Zwicker & Associates,    80 Minuteman Rd,    Andover, MA 01810-1008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +EDI: QJODESMOND.COM Dec 10 2019 05:53:00       John O. Desmond,    5 Edgell Road, Suite 30A,
                 Framingham, MA 01701-4890
tr             +EDI: QJBALDIGA.COM Dec 10 2019 05:53:00       Joseph H. Baldiga,
                 Mirick, O’Connell, DeMallie & Lougee,     1800 West Park Drive,    Suite 400,
                 Westborough, MA 01581-3960
smg            +E-mail/Text: duabankruptcy@detma.org Dec 10 2019 01:01:27        CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,     COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,    Boston, MA 02114-2502
smg             EDI: MASSDOR Dec 10 2019 05:53:00      MASS DEPT OF REVENUE,     BANKRUPTCY UNIT,    P0 BOX 9564,
                 Boston, MA 02114-9564
ust            +E-mail/Text: USTPRegion01.WO.ECF@usdoj.gov Dec 10 2019 01:01:25        Richard King,
                 Office of US. Trustee,    446 Main Street,    14th Floor,   Worcester, MA 01608-2361
20123978        EDI: CAUT.COM Dec 10 2019 05:53:00       Chase Auto Finance,    PO Box 901076,
                 Fort Worth, TX 76101-2076
20123979        E-mail/Text: bankruptcy@consumerportfolio.com Dec 10 2019 01:01:30
                 Consumer Portfolio Services,    PO Box 57071,    Irvine, CA 92619-7071
20127819        EDI: DISCOVER.COM Dec 10 2019 05:53:00       Discover Bank,   Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
20123980        EDI: DISCOVER.COM Dec 10 2019 05:53:00       Discover Financial Services,    PO Box 6103,
                 Carol Stream, IL 60197-6103
20243425        EDI: IRS.COM Dec 10 2019 05:53:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
20146781        EDI: CAUT.COM Dec 10 2019 05:53:00       JPMorgan Chase Bank, N.A.,    P.O Box 29505, AZ1-1191,
                 Phoenix, AZ 85038-9505
20249761       +EDI: MASSDOR Dec 10 2019 05:53:00      Mass. Dept. of Revenue Attn: Bankruptcy Unit,
                 P.O. Box 9564,    Boston, MA 02114-9564
20243426        EDI: MASSDOR Dec 10 2019 05:53:00      Massachusetts Department of Revenue,     Bankruptcy,
                 PO Box 9564,   Boston, MA 02114-9564
20154961        EDI: PRA.COM Dec 10 2019 05:53:00      PORTFOLIO RECOVERY ASSOCIATES, LLC,     POB 41067,
                 Norfolk, VA 23541
20123982        E-mail/Text: bkteam@selenefinance.com Dec 10 2019 01:01:18        Selene Finance,
                 9990 Richmond Ave Ste 400,    Houston, TX 77042-4546
20128294       +E-mail/Text: bkteam@selenefinance.com Dec 10 2019 01:01:18        Selene Finance LP,
                 9990 Richmond Avenue,    Suite 400 S,    Houston, TX 77042-8500
                                                                                               TOTAL: 16

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
20151085*         JPMorgan Chase Bank, N.A.,   P.O Box 29505, AZ1-1191,   Phoenix, AZ                      85038-9505
                                                                                                                  TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens
        Case 18-40698       Doc 80    Filed 12/11/19 Entered 12/12/19 00:46:09            Desc Imaged
                                      Certificate of Notice Page 2 of 5


District/off: 0101-4          User: admin                 Page 2 of 2                  Date Rcvd: Dec 09, 2019
                              Form ID: 309aauto           Total Noticed: 25

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 9, 2019 at the address(es) listed below:
              John O. Desmond    on behalf of Debtor Jeremiah T. Flynn, III attorney@jdesmond.com
              Joseph H. Baldiga    jbaldiga@mirickoconnell.com, jhbaldiga@ecf.axosfs.com,
               bankrupt@mirickoconnell.com
              Richard King     USTPRegion01.WO.ECF@USDOJ.GOV
              Tatyana P. Tabachnik    on behalf of Creditor   JPMorgan Chase Bank, National Association
               bankruptcyNE@orlans.com, ttabachnik@orlans.com;ANHSOM@4stechnologies.com
              Tracy Kish    on behalf of Creditor    Selene Finance LP tkish@kordeassociates.com,
               bankruptcy@kordeassoc.com
              William J. Amann    on behalf of Creditor   Consumer Portfolio Services, Inc.
               wamann@ba-lawgroup.com, cshaw@ba-lawgroup.com
                                                                                             TOTAL: 6
      Case 18-40698                Doc 80           Filed 12/11/19 Entered 12/12/19 00:46:09                           Desc Imaged
                                                    Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Jeremiah T. Flynn III                                                 Social Security number or ITIN     xxx−xx−4687
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts                         Date case filed in chapter 13            4/20/18

Case number:          18−40698                                                              Date case converted to chapter 7         12/4/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Jeremiah T. Flynn III

2.      All other names used in the
        last 8 years

3.     Address                               6 Reardon Street
                                             Worcester, MA 01606−2581

4.     Debtor's attorney                     John O. Desmond                                          Contact phone (508) 879−9638
                                             5 Edgell Road, Suite 30A
       Name and address                      Framingham, MA 01701                                     Email: attorney@jdesmond.com

5.     Bankruptcy trustee                    Joseph H. Baldiga                                        Contact phone 508−898−1501
                                             Mirick, O'Connell, DeMallie & Lougee
       Name and address                      1800 West Park Drive                                     Email: jbaldiga@mirickoconnell.com
                                             Suite 400
                                             Westborough, MA 01581−3926
                                                                                                               For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                 page 1
     Case 18-40698                 Doc 80         Filed 12/11/19 Entered 12/12/19 00:46:09                            Desc Imaged
                                                  Certificate of Notice Page 4 of 5
Debtor Jeremiah T. Flynn III                                                                                Case number 18−40698 −cjp
6. Bankruptcy clerk's office                    U. S. Bankruptcy Court                                Hours open: Monday−Friday
                                                595 Main Street                                       8:30am−5:00pm
    Documents in this case may be filed at this Worcester, MA 01608
    address. You may inspect all records filed                                                        Contact phone 508−770−8900
    in this case at this office or online at
    www.pacer.gov.
                                                                                                      Date: 12/9/19

7. Meeting of creditors                          January 8, 2020 at 09:30 AM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or                      Worcester U.S. Trustee Office,
    questioned under oath. In a joint case,      adjourned to a later date. If so, the                446 Main Street, 1st Floor,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.                    Worcester, MA 01608


8. Presumption of abuse                          The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                     File by the deadline to object to Filing
                                                 discharge or to challenge whether deadline:
    Papers and any required fee must be          certain debts are dischargeable: 3/9/20
    received by the bankruptcy clerk's office
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.                     You must file a complaint:

                                                          • if you assert that the debtor is not
                                                            entitled to receive a discharge of
                                                            any debts under any of the
                                                            subdivisions of 11 U.S.C. §
                                                            727(a)(2) through (7), or
                                                          • if you want to have a debt
                                                            excepted from discharge under
                                                            11 U.S.C. § 523(a)(2), (4) or (6).

                                                 You must file a motion:

                                                          • if you assert that the discharge
                                                            should be denied under §
                                                            727(a)(8) or (9).


                                                 Deadline to object to exemptions:                    Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain              conclusion of the meeting of creditors
                                                 property as exempt. If you believe that the
                                                 law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Deadline to file §503(b)(9)                  Requests under Bankruptcy Code                       Filing deadline: 60 days from the first
    requests:                                    §503(b)(9)(goods sold within twenty(20)              date set for the meeting of creditors
                                                 days of bankruptcy) must be filed in the
                                                 Bankruptcy Clerk's office.


11. Proof of claim                               For holder(s) of a claim secured by a                Filing deadline: 70 days from the
                                                 security interest in the debtor's principal          Filing Date of the Petition
                                                 residence, pursuant to Rule 3002(c)7(A):


                                                 For creditors other than those holding a Claim Secured by a Security Interest in the
                                                 Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                 available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                 appears that assets are available to pay creditors, the clerk will send you another notice
                                                 telling you that you may file a proof of claim and stating the deadline.
                                                                                                             For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                               page 2
     Case 18-40698                Doc 80        Filed 12/11/19 Entered 12/12/19 00:46:09                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
Debtor Jeremiah T. Flynn III                                                                               Case number 18−40698 −cjp
12. Discharge of Debts                        The debtor is seeking a discharge of most debts, which may include your debt. A
                                              discharge means that you may never try to collect the debt from the debtor. If you
                                              believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                              §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                              §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                              should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                              "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                              Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                              complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
